Citation Nr: 1638795	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) from December 30, 2009, and 70 percent thereafter.

2. Entitlement to an initial rating for ischemic heart disease in excess of 100 percent prior to May 1, 2010.

3. Entitlement to a disability rating for ischemic heart disease in excess of 60 percent from May 1, 2010 to August 5, 2010, 10 percent from August 5, 2010 to February 18, 2015, and 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted entitlement to service connection for PTSD, with an initial rating of 30 percent, and ischemic heart disease, with an initial rating of 100 percent prior to May 1, 2010, 
60 percent from May 1, 2010 to August 5, 2010, and 10 percent thereafter.

In an April 2015 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 60 percent for an ischemic heart disease from February 18, 2015 and 70 percent for PTSD from January 27, 2015.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was previously remanded by the Board in August 2013. There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).






FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2. Prior to May 1, 2010, the Veteran was in receipt of the maximum schedular rating for ischemic heart disease.
      
3. From May 1, 2010, the Veteran's ischemic heart disease was manifested by a workload of greater than three METs but not greater than five METs resulting in dyspnea and left ventricular dysfunction with an ejection fraction of 30 to 50 percent, but not chronic congestive heart failure.


CONCLUSIONS OF LAW

1. For the initial rating period prior to May 1, 2010, the criteria for a disability rating in excess of 100 percent for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.100, 4.104, Diagnostic Code (DC) 7005 (2014).

2. For the initial rating period from May 1, 2010, the criteria for a disability rating of 60 percent, but no higher, for ischemic heart disease have been met. . 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.100, 4.104, DC 7005 (2014).

3. The criteria for an initial rating of 70 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the claims for initial compensable ratings arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314 -15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records and examinations, and the Veteran's statements.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.



Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 30 percent initial rating for PTSD, effective December 30, 2009, and a 70 percent rating from January 27, 2015.  PTSD is rated under 38 C.F.R. § 4.130 (2015), Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2011; therefore, the claim is governed by DSM IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. 

An August 2010 PTSD examination report indicated that the Veteran had symptoms of sleep impairment, anxiety, irritability with unprovoked and uncontrollable anger, difficulty maintaining significant relationships, and poor interpersonal relationships since service.  He has been divorced twice, and has limited interpersonal relationships due to his mood swings.  He has had difficulty keeping jobs and very poor relationships with authority figures.  He was worked for more than 10 companies, staying with each company for an average of one to five years.  He had a short attention span and a short-term memory problem.  He had no delusions, hallucinations, or suicidal or homicidal thoughts.  He did not display obsessive or ritualistic behavior.  His speech was relevant and coherent.  He reported no panic attacks.  He was mildly depressed and his mood was anxious.  His poor impulse control affected his mood.  He also had difficulty falling asleep and had nightmares.  His affect was restricted, he had a sense of a foreshortened future, and exhibited avoidance behaviors.  The Veteran had persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  These symptoms caused chronic and severe impairment in social and occupational functioning.  A GAF score of 60 was assigned, and the examiner opined that the Veteran's capacity to manage his financial affairs was poor.  He has limited recreational activities or leisure pursuits.

The Veteran was afforded an examination in February 2015.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and impairment of short and long term memory.  Other symptoms included flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas.  The August 2010 and February 2015 examination reports both indicated that he has been unable to establish and maintain effective work and social relationships, a restricted affect, disturbances of motivation and mood, chronic depression, difficulty in adapting to stressful circumstances, difficulty concentrating and understanding complex commands, irritability, unprovoked anger, and sleep impairment.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for an initial rating of 70 percent, and no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

The criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence shows no symptoms of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.  The record does not at any point reflect both total occupational and social impairment. As discussed above, the Veteran has maintained numerous jobs for an average of one to five years during period on appeal and has married twice, though both of his marriages ended in divorce.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating of 100 percent for PTSD throughout the period on appeal.

In short, the Board does not find evidence that the rating assigned for the PTSD should be higher than 70 percent at any time during the period on appeal.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a preponderance of the evidence is against a rating in excess of 70 percent for PTSD.

Increased Rating for Ischemic Heart Disease Prior to May 1, 2010 - Analysis

The Veteran is in receipt of a 100 percent rating for ischemic heart disease prior to May 1, 2010.  Ischemic heart disease is rated under DC 7005 for arteriosclerotic heart disease (coronary artery disease).  He in receipt of the maximum schedular rating under DC 7005 for this period; therefore, he cannot receive a higher rating.  As the Veteran is receiving the maximum schedular rating, a schedular rating higher than 100 percent for his ischemic heart disease is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Increased Rating for Ischemic Heart Disease from May 1, 2010 - Analysis

The Veteran's ischemic heart disease was rated 60 percent from May 1, 2010 to August 5, 2010, 10 percent from August 5, 2010 to February 18, 2015, and 60 percent thereafter.  Ischemic heart disease is rated under DC 7005 for arteriosclerotic heart disease (coronary artery disease). 

Under DC 7005, a 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. To receive the next higher rating of 30 percent, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. An evaluation of 100 percent disabling requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The provisions of 38 C.F.R. § 4.104 Note (2) define one MET as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

A February 2010 statement from the Veteran's treating physician indicated he had been admitted to the hospital in December 2009 with acute anterior wall myocardial infarction with cardiac arrest.  His METs were estimated to be four, and his left ventricular ejection fraction was 50 percent. 

An August 2010 letter from the Veteran's treating physician indicated that he had an ejection fraction of 50 percent and workload of four METs in February 2010.  His left ventricular dysfunction ejection fraction was 60 percent in August 2010, and workload was 10.1 METs, with testing limited by hypertension.

In the December 2010 Notice of Disagreement, the Veteran stated that he had started to experience dizziness during the treadmill testing prior to reaching 10.1 METs, but was urged by the technician to continue with the test.  Therefore, he argued that the test results were not a valid representation of his symptomatology.

In February 2015, the Veteran's treating physician completed a Disability Benefits Questionnaire (DBQ).  He stated that the Veteran did not have congestive heart failure.  The Veteran was hospitalized once in 2013 and again in 2014 for unstable angina.  The Veteran's last echocardiogram was in February 2015.  At that time, his left ventricular ejection fraction was 40 percent.  In February 2015, his workload was 4.8 METS with dyspnea upon an exercise stress test.  Interview-based METs testing in February 2015 was three to five METs.  He stated that the exercise stress test was the most accurate assessment of the Veteran's current cardiac function level.  The physician opined that the Veteran's heart condition prevented him from lifting, standing for long periods, and running.

The medical evidence from February 2010 and February 2015 indicates that the Veteran's METs were greater than three, but less than five.  In addition, this evidence indicates that he had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  This evidence supports a 60 percent disability rating.  The February 2015 examination report indicated that the Veteran did not have chronic congestive heart failure.

While the August 2010 letter from the Veteran's treating physician indicated that he had an ejection fraction of 60 percent in August 10 and a workload of 10.1 METs, the physician noted that the testing was limited by hypertension.  The Board also notes that the Veteran stated in December 2010 that the August 2010 stress test report was not an accurate representation of his symptomatology.  Therefore, the Board finds that the August 2010 test results are inadequate for rating purposes as both the Veteran and his treating physician noted problems with the testing.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a preponderance of the evidence supports disability rating of 60 percent, but no higher, from May 1, 2010.







(CONTINUED ON NEXT PAGE)







ORDER

An initial rating of 70 percent, and no higher, for PTSD is granted, for the entire period on appeal

An initial disability rating in excess of 100 percent prior to May 1, 2010, is denied.

A disability rating of 60 percent, and no higher, for ischemic heart disease is granted, from May 1, 2010.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


